CaSe 18-33967-bjh11 DOC 836 Filed 04/03/19

Trey A. Monsour

State Bar No. 14277200
Polsinelli PC

2950 N. Harwood, Suite 2100
Dallas, Texas 75201
Telephone: (214) 397-0030
Facsimile: (214) 397-0033

Entered 04/03/19 11:02:46 Page 1 of 20

Jererny R. Johnson (Adrnitted Pro Hac Vice)
Polsinelli PC

600 3rd Avenue, 42nd Floor

NeW York, New York 10016

Telephone: (212) 684-0199

Facsirnile: (212) 684-0197
jeremy.johnson@polsinelli.com

tmonsour@polsinelli.com

COUNSEL TO THE DEBTORS AND
DEBTORS IN POSSESSION

IN THE UNITED STATES BANKRUP'I`CY COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

In re: Chapter 1 1

Senior Care Centers, LLC, er al.,l Case No. 18-33967 (BJ'H)

Debtors. (Jointly Administered)

FM¢OQCO’JQOOWD¢O¥OM

MOTION OF DEBTORS FOR ENTRY OF AN ORDER
(I) APPROVING SETTLEMENT AGREEMENT, AND
(II) GRANTING RELATED RELIEF

A HEARING WILL BE CONDUCTED ON THIS MATTER ON APRIL 12,
2019 AT 9:00 A.M. (PREVAILING CENTRAL TIME) AT THE UNITED
STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF
TEXAS, 1100 COMMERCE ST., 14TH FLOOR, COURTROOM NO. 2,
DALLAS, TEXAS 75242.

IF YOU OBJECT TO THE RELIEF REQUESTED, YOU MUST
RESPOND IN WRITING, SPECIFICALLY ANSWERING EACH
PARAGRAPH OF THIS PLEADING. UNLESS OTHERWISE DIRECTED
BY THE COURT, YOU MUST FILE YOUR RESPONSE WITH THE
CLERK OF THE BANKRUPTCY COURT WITHIN AT LEAST 4 DAYS
IN ADVANCE OF THE HEARING DATE PROVIDED ABOVE. YOU
MUST SERVE A COPY OF YOUR RESPONSE ON THE PERSON WHO

 

l The Debtors in the Chapter ll cases, along with the last four digits of each Debtor’s federal tax identification
number, are set forth in the Order (I) Directing Jo.int Administration ofChapter‘ 11 Cases, and (II) Gmmz'ng Re!ated
Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street,
Suite 1100, Dallas, Texas 75201.

6790663'7.1

CaSe 18-33967-bjh11 DOC 836 Filed 04/03/19 Entered 04/03/19 11202:46 Page 2 Of 20

SENT YOU THE NOTICE; OTHERWISE, THE COURT MAY TREAT

THE PLEADING AS UNOPPOSED AND GRANT THE RELIEF

REQUESTED.

The above-captioned debtors and debtors in possession (the “Debtors”) hereby move
(the “Motion”) for entry of an order, substantially in the form attached hereto as Exhibit B (the
“Proposed Order”), pursuant to section 105 of title 11 of the United States Code (the
“Bankruptcy Code”) and rule 9019 of the Federal Rules of Bankruptcy Procedure (the
“Bankruptcy Rules”), (i) approving a settlement agreement (the “Settlement Agreement”) by
and among PM Management - Pflugerville AL, LLC (“Lessee”) and Heatherwilde Assisted
Living, LLC (“Landlord”), Which is attached hereto as Exhibit A, and (ii) granting related
relief. In support of the Motion, the Debtors rely upon the Decfarariorz of Kevin O’Ha]loran,
Chie_fReSIructuring Offi`cer of Senior Care Cenfers, LLC, in Support of Chaprer 11 Peti`tr'oris
and Fz`rst Day Pleadings [Docket No. 25] (the “First Day Declaration”). ln further support of
the Motion, the Debtors, by and through their undersigned counsel, respectfully represent as
follows:

JURISDICTION AND VENUE

1. This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and
1334. This is a core proceeding under 28 U.S.C. § 157(b). The Debtors consent to entry of a final
order under Article III of the United States Constitution.

2. Venue is proper in this District under 28 U.S.C. §§ 1408 and 1409.

3. The statutory predicates for the relief requested herein are Bankruptcy Code

section 105 and Bankruptcy Rule 9019.

6'!'90663 7.]

CaSe 18-33967-bjh11 DOC 836 Filed 04/03/19 Entered 04/03/19 11202:46 Page 3 01 20

BACKGROUND
A. General Background
4. On December 4, 2018 (the “December Petition Date”), certain of the Debtors

commenced voluntary cases under chapter 11 of the Bankruptcy Code, and on January 21, 2019
(the “January Petition Date”, and together With the December Petition Date, the “Petition
Dates”), an additional seven affiliated Debtors commenced voluntary cases under chapter 11 of
the Bankruptcy Code (the “Chapter 11 Cases”).

5. The factual background regarding the Debtors, including their business
operations, their capital and debt structures, and the events leading to the filing of the Chapter 11
Cases, is set forth in detail in the First Day Declaration and fully incorporated herein by
reference.

6. The Debtors continue to manage and operate their business as debtors in
possession pursuant to Bankruptcy Code sections 1107 and 1108.

7. No trustee or examiner has been requested in the Chapter 1 1 Cases.

8. On December 14, 2018, the Office of the United States Trustee for the Northern
District of` Texas appointed an official committee of unsecured creditors in these Chapter 11
Cases (the “Committee”).

9. Lessee is the operator of the skilled nursing facility known as “Heatherwilde
Assisted Living” located at 401 S. Heatherwilde Blvd, Pflugerville, Texas 78660 (the
“Facility”), pursuant to a Lease Agreement, dated December 5, 2008, as amended (the “Lease”),
between Lessee and Landlord.

10. On January 31, 2019, the Bankruptcy Court approved Lessee’s rejection of the

Lease.

6790663 7_1

CaSe 18-33967-bjh11 DOC 836 Filed 04/03/19 Entered 04/03/19 11202:46 Page 4 01 20

B. The Proposed Settlement Agreement

ll. The Debtors and Landlord have negotiated a comprehensive agreement that
resolves various disputed issues and obviates the need to engage in costly and protracted
litigation, creates a pathway for the Debtors to resolve certain of their financial difficulties,
preserves the jobs of a substantial portion of the Debtors’ employees by keeping all of the
Debtors’ operating facilities operational, and, most importantly, allows for the continued care of
the Debtors’ patients.

12. Certain material terms of the Settlement Agreernent are as follows:

a. Transfer QfAssets. The appropriate Debtors Will transfer the Assets
to the New Operator pursuant to an OTA between the Debtors and
the New Operator.2

b. Ef}%ctive Dare. The Effective Date of the Settlement Agreement
shall be the date upon which the later of the following shall occur
(a) the order of the Bankruptcy Court approving this Agreement is
final and non-appealable, or (b) the Closing Date (as defined in the
oTA).

c. Settlement Payrnent. Lessee has paid January rent pursuant to the
terms of the Bankruptcy Court’s order on January 31 , and such rent
shall be considered consideration with respect to the Settlement
Agreement.

d. Rerention of Escrows. Landlord shall retain all rights, title, and
interests in, to, and under any impounds, deposits, escrows, or
reserves held by Landlord under the terms of the Lease which
impounds, deposits, escrows, or reserves may be applied to any
outstanding obligations of Lessee under the Lease.

e. PT 0 Reimbursenient. With respect to employees of Lessee Who are
terminated on the Closing Date, Landlord shall pay Lessee on or
before the Effective Date an amount equal to any payments made
by Lessee at Closing to such employees for earned and unused

 

2 Concurrently with the filing of this Motion, the Debtors have filed Motion ofDebtors for Entry ofan Order (I)
Approving Form of Operarions Transfer Agreement, (H) Autkori'zing Transfer ofrhe Operati'ons and Relnted Assets
afa Certac`n Faci`[ity Free and Clear of All Liens, Claims, Encnmbrances, and Inr.erests, and (III) Grnnting Related
Rel'i`ef (the “Sale Motion”). The terms Assets, New Operator, and OTA used herein have the same meaning as
defined in the Sale Motion.

67906637.1

CaSe 18-33967-bjh11 DOC 836 Filed 04/03/19 Entered 04/03/19 11202:46 Page 5 01 20

paid time off, personal leave, and vacation benefits earned while an
employee of Lessee (together, the “PTO Reimbursement”)

f. Murnal Releases. The Debtors and Landlord shall both forever
release, discharge, and acquit the other from any and all claims,
causes of action, suits, debts, obligations, liabilities, demands,

losses, costs, and expenses of any kind whatsoever, whether known
or unknown, arising from the beginning of time.

RELIEF REOUESTED
13. Through this Motion, the Debtors seek (a) approval of the Settlement Agreement
by and among the Debtors and Landlord and (b) related relief.
BASIS FOR RELIEF
A. The Settlement Agreement Should be Approved
14. Bankruptcy Rule 9019 provides that “[o]n motion by the trustee and after notice
and a hearing, the court may approve a compromise or settlement.” Fed. R. Bankr. P. 9019(a).
The United States Supreme Court has recognized that compromises and settlements are “a
normal part of the process of reorganization.” Protecrfve Comrnittee for Indep. Stockholders of
TMT Trai!er Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968). Accordingly, a Bankruptcy
Court may, in its discretion, approve settlements in accordance With Bankruptcy Rule 9019(a).
CFB-5, Inc. v. Cunnr`ngham, 371 B.R. 175, 181 (N.D. Tex. 2007). “Approval should only be
given if the settlement is fair and equitable and in the best interest of the estate.” In re Cajun
Elec. Power Coop., Inc., 119 F.3d 349, 355 (5th Cir. 1997) (internal quotations omitted); In re
Heritage Org., L.L.C., 375 B.R. 230, 259 (Bankr. N.D. Tex. 2007) (internal quotations omitted).
15, ln deciding whether the settlement of a controversy is “fair and equitable,” the
Court must make a well-informed decision, comparing the terms of the compromise with the

likely rewards of litigation In re Cajun Elec., 1 19 F.3d at 355', fn re Heritage Org., 375 B.R. at

67906637.1

CaSe 18-33967-bjh11 DOC 836 Filed 04/03/19 Entered 04/03/19 11202:46 Page 6 01 20

259. The factors to be reviewed by the Court in determining whether or not to approve a
compromise are:

a. the probability of success in the litigation, with due consideration for
the uncertainty in fact and law;

b. the complexity and likely duration of the litigation and any attendant
expenses, inconvenience and delay; and

c. all other factors bearing on the wisdom of the compromise
fn re Cajun Elec., 119 F.3d at 356; In re Heritage Org., 375 B.R. at 259. The Court should also
consider the best interest of the creditors, with proper deference to their reasonable views, and
the extent to which the settlement is truly the product of arms-length bargaining, and not of fraud
or collusion fn re Cajun Elec., 119 F.3d at 356; In re Heritage Org., 375 B.R. at 260.

16. lt is unnecessary for the Court to conduct a mini-trial before approving a
settlement fn re Cajun Elec., l 19 F.3d at 356; fn re Herr'tage Org., 375 B.R. at 260. The Court
need only make itself aware of relevant facts and law so that it may make an informed and
intelligent decision. ]n re Cajun Elec., 119 F.3d at 356; fn re Hert`tage Org., 375 B.R. at 260.
“The settlement need not result in the best possible outcome for the debtor, but must not fall
beneath the lowest point in the range of reasonableness.” In re Idearc Inc., 423 B.R. 138, 182
(Bankr. N.D. Tex. 2009), ajF’d Sub nom ]n re Idearc, Inc., 662 F.3d 315 (5th Cir. 2011).

17. Approval of the Settlement Agreement, which is a product of extensive, armsF
length bargaining between the Debtors and Landlord, is fair and equitable and in the best interest
of the Debtors’ estates and the relevant factors weigh in favor of approving the Settlement
Agreement.

18. The Settlement Agreement is also beneficial to the Debtors’ estates because it

provides some certainty to the Debtors and their constituencies, including their elderly patients,

67906637.1

CaSe 18-33967-bjh11 DOC 836 Filed 04/03/19 Entered 04/03/19 11202:46 Page 7 01 20

as the Debtors begin their reorganization in chapter 11. Additionally, the Settlement Agreement
will avoid the distraction of litigation over the relevant questions of law and fact. Given the
limited resources of the Debtors’ estates, litigation over these issues will not benefit the Debtors’
estates or their creditors Thus, the Settlement Agreement provides a fair resolution in light of the
legal and economic risks to the Debtors. Based on the foregoing, the Debtors submit that the
Settlement Agreement is in the best interests of the Debtors’ estates, and should be approved
B. Cause Exists To Eliminate Any Stay Imposed By the Bankruptcy Rules

19. The Debtors request that any order approving this l\/lotion be effective
immediately, thereby waiving any applicable stays imposed by the Bankruptcy Rules. These
waivers or eliminations of any applicable stays are necessary for the transactions contemplated
by the Settlement Agreement to close as expeditiously as possible The Debtors respectfully
submit that it is in the best interest of their estates to consummate the Settlement Agreement with
Landlord (including the closing of the transactions contemplated by the Settlement Agreement)
as soon as possible after all closing conditions have been met or waived. Accordingly, the
Debtors request that the Court eliminate any applicable stays imposed by the Bankruptcy Rules.

CONSENT TO JURISDICTION

20. The Debtors consent to the entry of a final judgment or order with respect to this
Motion if it is determined that the Court would lack Article 111 jurisdiction to enter such final
order or judgment absent consent of the parties

NOTICE

21. Notice of this Motion shall be provided to: (a) the Office of the United States

Trustee for the Northern District of Texas; (b) the Office of the Attomey General of the states in

which the Debtors operate; (c) the Debtors’ forty (40) largest unsecured creditors on a

67906637.1

CaSe 18-33967-bjh11 DOC 836 Filed 04/03/19 Entered 04/03/19 11202:46 Page 8 01 20

consolidated basis; (d) counsel to CIBC Bank USA; (e) counsel to Sabra Texas Holdings, L.P.;
(f) the 1nternal Revenue Service; (g) the Department of l\/Iedicaid, Department of Health, and
Division of Health Services Regulation in each state in which the Debtors operate; (h) counsel
for the Unsecured Creditors Committee and (h) those parties who have requested notice pursuant
to Bankruptcy Rule 2002.

22. The Debtors respectfully submit that such notice is sufficient and that no further
notice of this Motion is required.

WHEREFORE, the Debtors respectfully request that the Court enter the Proposed
Order: (i) granting the relief sought herein, and (ii) granting the Debtors such other and further
relief as the Court may deem proper

Dated: April 3, 2019 Respectfully submitted,
Dallas, Texas
POLSINELLI PC

/s/ Trey A. Monsour

Trey A. l\/Ionsour (State Bar No. 14277200)
2950 N. Harwood, Suite 2100

Dallas, Texas 75201

Telephone: (214) 397-0030

Facsimile: (214) 397-0033
tmonsour@polsinelli.com

-and_

Jeremy R. Johnson (Admitted Pro Hac Vi'ce)
600 3rd Avenue, 42nd Floor

New York7 New York 10016

Telephone: (212) 684-0199

Facsimile: (212) 684-0197
jeremy.johnson@polsinelli.com

Counsel to the Debtors and
Debtors in Possession

6790663 7.1

CaSe 18-33967-bjh11 DOC 836 Filed 04/03/19 Entered 04/03/19 11202:46 Page 9 01 20

Exhibit A

Settlement Agreernent

67906637.1

Case 18-33967-bjh11 DOC 836 Filed 04/03/19 Entered 04/03/19 11:02:46 Page 10 01 20
Execution Version

Release

Exhibit 7.2!h1
COMPROMISE AND RELEASE AGREEMENT

This Compromise and Release Agreement (the “Agreement”) is made and entered into as
of this 29th day of l\/Iarch 2019 (the “Execution Date”), by and among Heatherwilde Assisted
Living, LLC (“Lessor”) and Pl\/I Management _ Pflugerville AL LLC, a Texas limited liability
company (“Lessee”)

8 § § l I A L §i
A. Lessee is the operator of the assisted living facility known as “Heatherwilde
Assisted Living,” located at 401 S. Heatherwilde Blvd., Pflugerville, Travis County, Texas (the
“Facility”), pursuant to a Lease Agreement, dated December 5, 2008, as amended (the “Lease”),
between Lessee, as tenant, Lessor, as landlord which Lease terminated December 31 , 2018.

B. On December 4, 2018 (“Petition Date”), Lessee along with certain of their
affiliates, each filed a voluntary petition for relief under Title ll of the United States Code, 11
U.S.C, § 101, et seq. (the “Bankruptcy Code”) in the United States Bankruptcy Code for the
Northem District of Texas (the “Bankruptcy Court”), and are operating as debtors-in-possession
under Sections 1107 and 1108 of the Bankruptcy Code. The chapter 11 cases are being jointly
administered under Case No. 18-33967 (B.ll-l).

C. Subject to the approval of the Bankruptcy Court, PF Senior Living, LLC, a Texas
limited liability company (“New Operator”) desires to acquire and assume from Lessee pursuant to
sections 105, 363, and 365 of the Bankruptcy Code, all of the Assets as defined in that certain
Operations Transfer Agreement {“U”) executed as of the Execution Date, all in accordance
with the terms and conditions of this Agreernent by and between New Operator and Lessee.

D. The parties to this Agreement, acting by and through their duly authorized
representative, and pursuant to the approval of the Bankruptcy Court, desire and agree to fully and
finally compromise all claims, actions, causes of actions and matters in dispute, related to or
arising out of the Lease and any related guaranty of the Lease obligations by a guarantor including
but not limited to any guaranty by l-larden Healthcare Texas LP or its successor (a_“Guaranty”), in
order to avoid any future uncertainty, inconvenience, and expense of litigation.

NOW, THEREFORE, for and in consideration of the mutual promises and undertakings
contained herein, and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and confessed by each of the parties hereto, the parties hereby agree as
follows:

1. The parties acknowledge and agree that the recitals set forth above are incorporated
herein and are true and correct.

67911779 5

Case 18-33967-bjh11 DOC 836 Filed 04/03/19 Entered 04/03/19 11202:46 Page 11 01 20

2. Unless otherwise defined herein, all capitalized terms shall have the meaning
ascribed to them in the Lease.

3. The order of the Bankruptcy Court approving this Agreement is entered by April
151*‘, 2019.

4. The effective date (“Effective Date”) of this Agreement shall be the date upon
which the later of the following shall occur (a) the order of the Bankruptcy Court approving this
Agreement is final and non-appealable, or (b) the Closing Date (as defined in the OTA).

5. Lessor shall retain all rights, title, and interests in, to, and under any impounds,
deposits, escrows, or reserves held by Lessor under the terms of the Lease which impounds,
deposits, escrows, or reserves may be applied to any outstanding obligations of Lessee under the
Lease .

6. With respect to employees of Lessee who are terminated on the Closing Date,
Lessor shall pay Lessee on or before the Closing an amount equal to any payments made by Lessee
at Closing to such employees for earned and unused paid time off, personal leave, and vacation
benefits earned while an employee of Lessee (together, the “PTO Reimbursement”) , which PTO
Reimbursement amount shall be supported by document(s) provided to Lessor and mutually
agreed to by the parties,

7. As of the Effective Date, Lessee hereby release, remise and forever discharge
Lessor, as well as its respective officers, members, directors, shareholders, members, managers,
affiliates, agents, employees, servants, attorneys, representatives subsidiaries, parents (direct or
indirect) (collectively, the “Lessor Parties”), from any and all rights, claims, demands, actions,
causes of action, losses, expenses and judgments, whether known or unknown, suspected or
unsuspected, accrued or not accrued, which the Lessee has, may have or may claim to have against
any of the Lessor Parties, including but not limited to any claims raised or which could have been
raised in respect of the Lease or any Guaranty through the Effective Date; provided however, that
this release shall not be deemed to relinquish or release the obligations of the Lessor Parties under
the terms of this Agreement.

8. As of the Effective Date, Lessor hereby releases, remises and forever discharges
the Lessee, as well as its respective guarantors, officers, members, directors, shareholders,
members, managers, affiliates, agents, employees, servants, attorneys, representatives,
subsidiaries, parents (direct or indirect) (the “Lessee Released Parties”) from any and all rights,
claims, demands, actions, causes of action, losses, expenses and judgments, whether known or
unknown, suspected or unsuspected, accrued or not accrued, which Lessor has, may have or may
claim to have against any of the Lessee Released Parties, including but not limited to any claims
raised or which could have been raised in respect of the Lease or any Guaranty through the
Effective Date; provided however, that this release shall not be deemed to relinquish or release the
obligations of the Lessee Released Parties under the terms of this Agreernent.

67911779.5

Case 18-33967-bjh11 DOC 836 Filed 04/03/19 Entered 04/03/19 11202:46 Page 12 01 20

9. The parties acknowledge that the terms and conditions of this Agreement are
expressly conditioned upon the occurrence of the Effective Date. For the avoidance of any doubt,
this Agreement is void in the event the Closing, as contemplated by the OTA, does not occur.

10. The parties further agree and acknowledge that the terms of this Agreement are
contractual, and are not merely a recital. This Agreement shall be binding upon, and inure to the
benefit of, each party and their heirs, successors, affiliates, subsidiaries, parents, officers,
shareholders, directors, managers, members, partners, assigns, agents, servants, employees and
attomeys.

l 1. Each party hereby represents and warrants that (a) no other person or entity has, or
has had, any interest in the claims, demands, obligations or causes of action referred to in this
Agreement; (b) it (and in the case of Lessee, subject to the approval of the Bankruptcy Court) has
the sole right and exclusive authority to execute this Agreement; and (c) has not sold, assigned,
transferred, conveyed or otherwise disposed of any of the claims, demands, obligations, or causes
of action referred to in this Agreement. Each party further represents that it has the full power and
authority to enter into this Agreement and is legally competent to enter into this Agreement. All
representations, warranties, agreements, and waivers contained herein survive the consummation
of this Agreement, and remain enforceable against the party to be chargedl

12. This Agreement, and the written agreements referenced herein, contains the fuil
and complete agreement of the parties hereto, and all prior negotiations and agreements pertaining
to the subject matter hereof are merged into this Agreement. Each party hereto expressly disclaims
reliance upon any facts, promises, undertakings or representations made by any other party, or
its/his agents or attorneys, prior to the execution of this Agreement. The parties further
acknowledge that they may hereafter discover facts different from or in addition to those which
they now know or believe to be true with respect to the claims released herein, and each agrees that
in such event, this Agreement shall nevertheless be and remain effective in all respects,
notwithstanding such different or additional facts, or the discovery thereof.

13. The terms and conditions of this Agreement, constitute a contemporaneous single,
integrated transaction and are not several, such that a determination that one or more of such
provisions is not enforceable shall render this Agreement null and void, thereby returning the
parties to the status quo in effect immediately prior to this Agreement.

14. This Agreement may not be modified, amended or waived except in a writing
signed by all parties hereto. The waiver by one party of any breach of this Agreement by any other
party shall not be deemed a waiver of any other prior or subsequent breach of this Agreement.

15. The parties to this Agreernent have had the benefit of counsel of their choice and
have been afforded an opportunity to review this Agreement with their chosen counsel. To that
end, the parties hereto have been represented by attorneys in negotiating and drafting this
Agreement and the parties hereto have influenced the language of this Agreement. Therefore, this
Agreement shall not be construed against any party to this Agreement by reason of drafting or
authorship.

6791 1779.5

Case 18-33967-bjh11 DOC 836 Filed 04/03/19 Entered 04/03/19 11202:46 Page 13 01 20

16. This Agreernent, and the rights and obligations of the parties hereto, shall be
governed, construed, interpreted and enforced in accordance with the domestic substantive laws of
the State of Texas, without giving effect to any choice or conflicts of law provision or rule that
would cause the application of the domestic substantive laws of any otherjurisdiction.

17. The parties hereto absolutely and irrevocably consent and submit to the exclusive
jurisdiction of the Bankruptcy Court, in connection with any action(s) or proceeding(s) arising out
of or relating in any way to this Agreement. ln such action or proceeding, the parties hereby
absolutely and irrevocably waive any objection to venue, it being agreed by the parties hereto that
performance, in whole or in part, under the terms and conditions of this Agreement shall take place
or occur in Texas. This Agreement is admissible in court in connection with any enforcement
motion or otherwise subject to disclosure

18. Each party hereto shall bear its own costs, out-of-pocket expenses, and attorneys’
fees incurred in the negotiations and execution of this Agreement.

19, In the event of any litigation to enforce this Agreement, the substantially prevailing
party in such litigation shall be awarded its legal fees and expenses incurred in such action from
the substantially non-prevailing party.

20. The signatory for each party to this Agreement signing on behalf of each such party
acknowledges and warrants that he/she is fully authorized and legally competent to execute this
Agreement as the legal, valid and binding act and deed of such party, and is a duly authorized
representative of such party.

21. This Agreement may be executed in one or more counterparts, any one of which
shall be considered an original of this Agreement, but all of which shall be considered one and the
same instrument.

22. All parties agree to cooperate fully, execute any and all supplementary documents
and take all additional actions which may be necessary or appropriate to give full force and effect

to the basic terms and intent of this Agreement.

ll\l WITNESS WHEREOF, the parties have caused this Agreernent to be executed as of the
Execution Date.

[NOTARIZED SIGNATURES TO FOLLOW ON SEPARATE PAGES]

67911779.5

Case 18-33967-bjh11 DOC 836 Filed 04/03/19 Entered 04/03/19 11202:46 Page 14 01 20

LESSE :
PM Management - Pflugerville AL LLC

By:

:;m¢-‘ ;ZM*!Md/:rrta”\

sTATE OF TExAs §
§
COUNTY 0F DALLAs §

BEFORE ME, the undersigned authority, on this day personally appeared
_M 114 1 Yl’lg\"r(§d , S£,e}_lt:l-r‘l'{{), 7 of the above referenced entity, known to
me 't'.o)be the person whose nam'e is subscribeZ/to the foregoing instrument, and acknowledged to
me that she executed the same for the purpos s and consideration therein expressed

GIVEN UNDER MY HAND AND SEAL OF OFF|CE this §§ day of March

2019.
C£=E§§)H(" /ZZ(®£ _ ` - e_ , ii
\\m, NélaMublic in and for the

"\¢g.¥"py’/,', NAZANE Ei`l MOHMAND State ofTEan
` T$.’ENotarv Pub|ic. State el Texas

W‘35`§ comm argues ome-2022 f }_4
finds men m 131650215__ _/L_C_LZA£Q¢LL_L,ZQ.&QU£L__

-~ _»__ Printed Name ofNotary

My commis ion expires:
’Z¢f 120[ ig 2

 

 

"‘0

\‘-`
=
..
¢-
a

415

f

 

 

¢

 

 

Signatw'c Page - Compromise and Relense Agreemen!

Case 18-33967-bjh11 DOC 836 Filed 04/03/19 Entered 04/03/19 11202:46 Page 15 01 20

LESSOR:
Heatherwilde Assisted Living, LLC

 

 

y ii -
Name: LewisN. iitile, Jr. §

Title: Manager

stare or TExAs §
§
couNrY or TRAvls §

BEFORE ME, the undersigned authority, on this day personally appeared Lewis N Little,
Jr of the above referenced entity, known to me to be the person whose name is subscribed to the
foregoing instrument, and acknowledged to me that he executed the same for the purposes and
consideration therein expressed

Given uNDER Mv HAND AND sEAL or oFFICE this QO\"‘\’\ day er Mai-ch,

2019.
M

Notary Public in and for the
State of Texas

 

iw'"a rt ,»
»»;A' at irrdd~ ’ eat-aet- granada

\___. _. _ t`.omm.E_lgt.tO-‘l$_-Z&Z£ l _
' Prlnted Name of Notary

 

 

My commission expires:

 

1011'2>_1 2052-51
_ 5 _

67290868.1

4811-0338~6952v.2

67290868.2

6791 1779.3

Case 18-33967-bjh11 DOC 836 Filed 04/03/19 Entered 04/03/19 11202:46 Page 16 01 20

Exhibit B

Proposed Order

6790663 7.1

Case 18-33967-bjh11 DOC 836 Filed 04/03/19 Entered 04/03/19 11202:46 Page 17 01 20

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NOR'I`HERN DISTRICT OF TEXAS

DALLAS DIVISION
In re: § Chapter 11
Senior Care Centers, LLC, et a!.,3 . § Case No. 18-33 967 (BJH)
Debtors. § (J ointly Administered)
§

ORDER (I) APPROVING SETTLEMENT AGREEMENT
AND (II) GRANTING RELATED RELIEF

This matter having come before this Court on the Motion of Debtors for Entry of an
Order ([) Approvt`ng Settlement Agreement and (H) Grantr`ng Related Relief [Docket No. _] (the
“Motion”)4 filed by the above-captioned debtors and debtors in possession (the “Debtors”); the
Court finds that it has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; the

Court finds that this is a core proceeding pursuant to 28 U.S.C. § 157(1))(2); the Court finds that

 

3 The Debtors in the Chapter ll cases, along with the last four digits of each Debtor’s federal tax identification
number, are set forth in the Order (l) Directt`ng Joint Adntinistratr'on OfChapter 1 1' Cases, and (H) Granti`ng Refated
Relz'ef [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street,
Suite 1 100, Dallas, Texas 75201.

4 All capitalized terms not defined herein shall have the meanings ascribed to them in the Motion.

67906637.1

Case 18-33967-bjh11 DOC 836 Filed 04/03/19 Entered 04/03/19 11202:46 Page 18 Of 20

the Debtors have shown good, sufficient, and sound business purpose and justification for the
relief requested in the Motion; the Court finds that the relief requested in the Motion is in the
best interests of the estates and the creditors thereof; the Court finds that proper and adequate
notice of the Motion and the hearing thereon has been given and that no other or further notice is
necessary; and the Court finds that, based on the representations of counsel, and the evidence
submitted, proffered or adduced, including the Court’s consideration of these cases’ history, after
due deliberation, good and sufficient cause exists for granting the relief requested in the l\/Iotion;5
accordingly:

IT IS HEREBY FOUND, ORDERED, ADJUDGED, AND DECREED THAT:

l. The l\/lotion is GRANTED as set forth herein.

2. All objections to the relief requested in the Motion are overruled, were
Withdrawn, or Were resolved by the express modifications agreed to herein.

3. The Settlement Agreement (a true and correct copy of Which is attached
hereto as Exhibit 2) is hereby approved, and all terms of the Settlement Agreement are
hereby incorporated in this Order, as if set forth herein verbatim, and are hereby
approved

4. As of the Effective Date of the Settlement Agreement and to the extent
provided in the Settlement Agreement, the Landlord waives any and all claims against the
Debtors and shall take steps to Withdraw such claims, if filed. As of the Effective Date of
the Settlement Agreernent, the Landlord also releases and Waives all claims against any

and all guarantors of the Lease or the Debtors’ obligations relating to the Facility.

 

5As appropriate, statements made by the Court from the bench at the hearing over this Motion shall constitute
additional conclusions of law and findings of fact. ln addition, conclusions of law shall be construed as, and
constitute, findings of fact, and findings of fact shall be construed as, and constitute, conclusions of law. See Fed.
R. Bankr. P. 7052.

67906637,[

Case 18-33967-bjh11 DOC 836 Filed 04/03/19 Entered 04/03/19 11202:46 Pag€ 19 Of 20

5. No release or indemnification shall be granted in contravention of Bank of
N.Y_ Trusl Co. v. Ojj”’l Unsecured Credimrs’ Comm. (In re Pacific Lumber Co.), 584 F.3d
229 (5th Ci'r. 2009) or Bankruptcy Code section 524(e).

6. The Debtors are authorized to and shall execute, deliver, implement, and
fully perform any and all obligations, instruinents, documents, and papers, including the
Settlement Agreement, and to take any and all actions reasonably necessary or
appropriate to consummate the settlement approved herein and to perform any and all
obligations contemplated hereunder.

7. The Landlord is authorized to and shall execute, deliver, implement, and
fully perform any and all obligations, instruments, documents, and papers, including the
Settlement Agreement, and to take any and all actions reasonably necessary or
appropriate to consummate the settlement approved herein and to perform any and all
obligations contemplated hereunder.

8. NotWithstanding Bankruptcy Rule 6004(h), the terms and conditions of
this Order are immediately effective and enforceable upon its entry.

9. All time periods set forth in this Order shall be calculated in accordance
With Bankruptcy Rule 9006(a).

lO. This Court retains exclusive jurisdiction With respect to all matters arising
from or related to the implementation, interpretation, and enforcement of this Order.

### End of Order ###

6790663'.".1

Case 18-33967-bjh11 DOC 836 Filed 04/03/19 Entered 04/03/19 11202:46 Page 20 Of 20

 

 

 

AGREED:

POLSINELLI PC McGinnis Lochridge LLP

/s/ Trev Monsour /S/ Wi!liam H. Daniet'

Trey A. Monsour Williain H. Daniel

State Bar No. 14277200 State Bar No. 0078447'9

2950 N. HarWood, Suite 2100 600 Congress Avenue, Suite 2100
Dallas, Texas 75201 Austin, TX 78701

Telephone: (214) 397-0030 Telephone: (512) 495-6016
Facsimile: (214) 397-0033 Facsimile: (512) 505-6316
tmonsour@polsinelli.com Wdaniel@mcginnislaw.corn

-and- Counsel to Heatherwz`lde Assisfea' Lz'vi'ng, LLC

Jeremy R. Johnson (Pro Hac Vice)
600 3rd Avenue, 42nd Floor

New York, New York 10016
Telephone: (212) 684-0199
Facsimile: (212) 684-0197
jeremv.iohnson@polsinelli.com

Counse[ to the Debtors and Debtors in
Possession

6'."90663 T.]

